  Case 4:18-cv-00825-O Document 39 Filed 04/19/19              Page 1 of 12 PageID 1383


                UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF TEXAS
                    FORT WORTH DIVISION


 Richard W. DeOtte, et al.,

                       Plaintiffs,

 v.                                            Case No. 4:18-cv-825-O

 Alex M. Azar II, et al.,

                       Defendants.


      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY
             JUDGMENT AND PERMANENT INJUNCTION
      The defendants are unopposed to the entry of judgment and permanent injunctive relief
with respect to the named plaintiffs. But they oppose relief that extends to the absent class
members — even though the absent class members are suffering the same violations of their
federally protected rights.
      The defendants oppose a classwide injunction because they claim that they do not know
the identity of the class members, and they fear that they might be held in contempt if they
inadvertently enforce the Contraceptive Mandate against a sincere religious objector. That is
no reason to deny relief to the absent class members. The defendants’ concerns can be easily
addressed by crafting an injunction that creates explicit safe harbors for government officials
who enforce the Contraceptive Mandate in good faith while taking the precautions needed
to respect the class members’ rights under the Religious Freedom Restoration Act. The plain-
tiffs have attached a proposed injunction of that sort, and it fully accommodates the concerns
that the defendants have raised. See Proposed Entry of Judgment and Permanent Injunction




plaintiffs’ reply in support of motion for summary judgment                        Page 1 of 12
     Case 4:18-cv-00825-O Document 39 Filed 04/19/19           Page 2 of 12 PageID 1384


(ECF No. 39-1).1 The plaintiffs have no desire for an injunction that sets a trap for consci-
entious government officials; they are seeking only to restore the protections that the Reli-
gious Freedom Restoration Act — and the defendants’ final rule of November 15, 2108 —
confer on all objecting employers and individuals.

I.       The Classwide Injunction Should Be Crafted To Protect
         Government Officials Who Must Determine Whether An
         Employer Or Individual Is A Member Of The Certified Classes
      The defendants’ primary objection to a classwide injunction is that they will not know

whether a particular employer or individual is a member of the protected classes. And they
contend that this information asymmetry will make any classwide injunction “overly vague”
and expose the defendants to contempt if they unintentionally violate the court’s injunction.
See ECF No. 38 at 4. The defendants acknowledge that these same information asymmetries
arose under the final rule of November 15, 2018, which does not require religious objectors
to certify their status or notify the defendants of their objections to the Contraceptive Man-
date. See ECF No. 38 at 5 (quoting Religious Exemptions and Accommodations for Cover-
age of Certain Preventive Services Under the Affordable Care Act, 83 Fed. Reg. 57,536,
57,558 (Nov. 15, 2018)). But the defendants say it is “a different matter” when these reli-
gious exemptions are incorporated into a classwide injunction that is “enforceable on pain of
contempt.” ECF No. 38 at 5.

      The proper response to these concerns is not deny relief to the absent class members,
who are indisputably suffering violations of their rights under the Religious Freedom Resto-
ration Act. Instead, the Court should simply make clear in its injunction that the defendants
may take steps necessary to ensure that employers and individuals who refuse to comply with
the Contraceptive Mandate are sincere religious objectors — just as the defendants would


1. We have conferred with counsel for the defendants and informed them that we would
   include this proposal for injunctive relief as an attachment to our reply. The defendants
   do not oppose our inclusion of this proposed order, and the plaintiffs have agreed not to
   oppose the defendants’ request to file a sur-reply if they decide to seek permission for it.

plaintiffs’ reply in support of motion for summary judgment                        Page 2 of 12
  Case 4:18-cv-00825-O Document 39 Filed 04/19/19                Page 3 of 12 PageID 1385


have done had their final rule been allowed to take effect. Under the final rule, the defendants
would have been similarly unaware of whether an employer or individual was a sincere reli-
gious objector, because the final rule did not require religious objectors to certify their status
or notify the defendants of their objections. See Religious Exemptions and Accommodations
for Coverage of Certain Preventive Services Under the Affordable Care Act, 83 Fed. Reg.
57,536, 57,558 (Nov. 15, 2018) (“The Departments believe it is appropriate to not require
exempt entities to submit a self-certification or notice.”). So the onus would have been on
the defendants to ask whether a non-compliant employer or individual was departing from
the requirements of the Contraceptive Mandate for sincere religious reasons. If a non-com-
pliant employer or individual were to admit that he had no religious objections to contracep-
tive coverage, then the defendants would enforce the Contraceptive Mandate against that
person or entity. And if the defendants doubted the sincerity of an asserted religious objec-
tion, then either they or the objector could bring a declaratory-judgment action and ask a
court to resolve the sincerity of the stated religious belief.
    The same enforcement regime should be allowed under the proposed classwide injunc-
tion. The Court’s order should explicitly allow the defendants to: (1) Inquire into whether

an employer or individual that fails to comply with the Contraceptive Mandate is a sincere
religious objector; (2) Enforce the Contraceptive Mandate against employers or individuals

who admit that they are not sincere religious objectors; and (3) Bring a declaratory-judgment
action against an employer or individual if the defendants reasonably and in good faith doubt
the sincerity of its asserted religious objections. The proposed order attached to this brief
clearly and unequivocally states that actions of this sort do not violate the injunction and do
not expose the defendants to contempt. And if the defendants believe that these safe harbors
are insufficient to enable them to enforce the Contraceptive Mandate as they would have
done under the final rule of November 15, 2018, then they should tell the Court what ad-
ditional protections are needed and draft a proposed order that incorporates those protec-
tions.

plaintiffs’ reply in support of motion for summary judgment                           Page 3 of 12
  Case 4:18-cv-00825-O Document 39 Filed 04/19/19                Page 4 of 12 PageID 1386


      The Court has a responsibility to enforce the Religious Freedom Restoration Act as “the
supreme Law of the Land” — and it must provide relief to the absent class members if it
believes that the Contraceptive Mandate violates their rights under the statute. See U.S.
Const. art. IV, § 2. The defendants’ desire to be shielded from contempt proceedings when
they act in good faith to enforce the Mandate is understandable, but it is easily resolved by
establishing safe harbors for the defendants’ enforcement actions in the injunction. It is no
reason to leave the absent class members in the cold.

II.     The Defendants’ Remaining Arguments Against Classwide Relief
        Are Without Merit
      In several places the defendants claim that classwide relief is inappropriate because the
absent class members have not yet established that they have sincere religious objections to
contraceptive coverage. See ECF No. 38 at 4 (“The putative class members have not yet
established that they in fact have a sincere religious objection to the Mandate.”); id. at 6
(“[P]utative class members have not yet established that they in fact have a sincere religious
objection to the Mandate.”); id. at 9 (“Plaintiffs are improperly proposing that this Court
enter final judgment at this time on behalf of employers and individuals who have not yet
established their actual membership in the certified classes”). The certified classes, however,

are defined to include only those employers and individuals who in fact hold sincere religious
objections to contraceptive coverage. See Order Amending Class-Certification Order and
Setting Briefing Schedule, ECF No. 37 at 2–3;2 see also In re Rodriguez, 695 F.3d 360, 369–

2. See Order Amending Class-Certification Order and Setting Briefing Schedule, ECF No.
   37 at 2 (defining the Braidwood class to include “[e]very current and future employer in
   the United States that objects, based on its sincerely held religious beliefs, to establishing,
   maintaining, providing, offering, or arranging for: (i) coverage or payments for some or
   all contraceptive services; or (ii) a plan, issuer, or third-party administrator that provides
   or arranges for such coverage or payments.” (emphasis added)); id. at 2–3 (defining the
   DeOtte class to include “[a]ll current and future individuals in the United States who:
   (1) object to coverage or payments for some or all contraceptive services based on sincerely
   held religious beliefs; and (2) would be willing to purchase or obtain health insurance that
   excludes coverage or payments for some or all contraceptive services from a health insur-
   ance issuer, or from a plan sponsor of a group plan, who is willing to offer a separate

plaintiffs’ reply in support of motion for summary judgment                           Page 4 of 12
  Case 4:18-cv-00825-O Document 39 Filed 04/19/19                 Page 5 of 12 PageID 1387


70 (5th Cir. 2012) (approving the certification of “fail-safe” classes “whose membership can
only be ascertained by a determination of the merits of the case”). So there is no need for
the absent class members to “establish” the sincerity of their religious objections because an
absent class member — by definition — is a person or entity who in fact objects to contracep-
tive coverage for sincere religious reasons. And a classwide injunction will — by its very
terms — extend only to those actually hold sincere religious objections to contraceptive cov-
erage. There is no possiblility that a classwide injunction will overshoot by protecting em-
ployers or individuals who turn out not to be sincere religious objectors.3
    The defendants’ complaint that the defined class is insufficiently “ascertainable” is an
attempt to relitigate the class-certification question, and it cannot serve as basis for denying
classwide relief. See ECF No. 38 at 6 (“[T]he class must be sufficiently ascertainable . . . .
That is not the case here.”). This Court has already held that the classes are ascertainable. See
Order Granting Motion to Certify Class, ECF No. 33 at 13 (“The Court finds the proposed
classes are sufficiently ascertainable.”). The defendants may appeal that ruling if they disagree,
but they should not ask this Court to withhold classwide relief on a ground that directly
contradicts its previous ruling.

    The defendants are also wrong to propose an “opt in” class — which would require the
absent class members to take affirmative steps to join the class and establish the sincerity of

their religious objections. See ECF No. 38 at 6 (“[I]t appears that this Court contemplated
that employers and individuals would need to ‘opt into the proposed classes,’ . . . which
makes sense as it would be the only way to establish actual class membership given that the
class definitions turn on the sincerity of religious belief.”). First, this court has already certi-
fied the classes — and it has defined them to include all employers and individuals who hold



   benefit package option, or a separate policy, certificate, or contract of insurance that ex-
   cludes coverage or payments for some or all contraceptive services.” (emphasis added)).
3. See, e.g., ECF No. 38 at 6 (“[R]elief extending beyond the named plaintiffs would not be
   proper on the evidentiary record that exists at this time.”).

plaintiffs’ reply in support of motion for summary judgment                             Page 5 of 12
  Case 4:18-cv-00825-O Document 39 Filed 04/19/19               Page 6 of 12 PageID 1388


sincere religious objections to contraceptive coverage. So there is no need for religious ob-
jectors to “opt in” to the classes. They are already in the classes, and they became class
members at the moment the Court issued its certification order on March 30, 2019. Second,
a requirement to “opt in” would violate RFRA by substantially burdening the religious free-
dom of objecting employers and individuals. Because the enforcement of the final rule has
been enjoined, a religious objector would be unable to vindicate his rights under RFRA un-
less he retains counsel and takes affirmative steps to secure his rights by “opting in” to this
litigation. That by itself imposes a substantial burden on the objector’s religious freedom.
    The defendants’ claim that a classwide injunction will be impermissibly vague under Rule
65(d) is equally groundless. See ECF No. 38 at 6–7. The proposed injunction clearly de-
scribes the prohibited acts and the defendants who must comply with the order. The defend-
ants’ only vagueness-related grievance is that they will not necessarily know whether a partic-
ular employer or individual is a member of the certified classes. But the solution to that
problem is to provide safe harbors in the injunction that allow the defendants to investigate
and determine whether a non-compliant employer or individual is a religious objector or a
lawbreaker. See Section I, supra. More importantly, if the defendants are concerned about

vagueness or a lack of fair notice, then they should offer a proposed injunction that alleviates
those problems, as the plaintiffs have done, rather than acting as though it is impossible to

provide any type of classwide relief that complies with Rule 65(d) — especially when the de-
fendants have agreed that the Contraceptive Mandate violates RFRA as applied to the absent
class members. See Religious Exemptions and Accommodations for Coverage of Certain Pre-
ventive Services Under the Affordable Care Act, 83 Fed. Reg. 57,536 (Nov. 15, 2018).4
American Red Cross v. Palm Beach Blood Bank, Inc., 143 F.3d 1407 (11th Cir. 1998), is
inapplicable because the defendants in that case had “no way to determine whether a given


4. See also ECF No. 38 at 8 (“Defendants do not dispute that any employer or individual
   who actually falls within the class definition has stated a valid RFRA claim, for the reasons
   the Agencies themselves provided in the Final Rules.”).

plaintiffs’ reply in support of motion for summary judgment                         Page 6 of 12
  Case 4:18-cv-00825-O Document 39 Filed 04/19/19               Page 7 of 12 PageID 1389


member of the public” was protected by the district court’s injunction. Id. at 1411 (emphasis
added). In this case, the defendants have an easy way to determine whether a non-complaint
employer or individual is a religious objector: They can ask them.5 And if they suspect that
someone is feigning a religious objection, then they can file a declaratory-judgment action
and have a court determine whether the objector falls inside or outside the protected classes.
The proposed injunction attached to this brief specifically allows the defendants to take these
steps, and it shields them from any possibility of contempt for undertaking these efforts to
enforce the Mandate against non-class members.
    Finally, there is no reason to be concerned that a classwide injunction might produce
“collateral litigation” over whether a particular employer or individual falls within the pro-
tected classes. See ECF No. 38 at 9. There will be far more collateral litigation in a world in
which classwide relief is denied, which would leave every objecting employer and individual
to fend for themselves and bring their own separate claims for injunctive relief against the
defendants. The only “collateral litigation” that will occur after a classwide injunction, by
contrast, will be limited to the subset of religious objectors who are suspected of insincerity,
and the defendants’ final rule expects these situations to be rare. See Religious Exemptions

and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care
Act, 83 Fed. Reg. 57,536, 57,558 (Nov. 15, 2018) (“Entities that insincerely or otherwise

improperly operate as if they are exempt would do so at the risk of enforcement under such
mechanisms. The Departments are not aware of sufficient reasons to believe those measures




5. The defendants are careful to avoid asserting that they have no way to determine whether
   an employer or individual is a sincere religious objector. Instead, they make the more
   limited claim that the class members are “unknown and unknowable on the record before
   this Court.” ECF No. 38 at 9 (emphasis added).

plaintiffs’ reply in support of motion for summary judgment                         Page 7 of 12
  Case 4:18-cv-00825-O Document 39 Filed 04/19/19                Page 8 of 12 PageID 1390


and mechanisms would fail to deter entities from improperly operating as if they are ex-
empt.”). That is especially true when there does not appear to be any monetary or financial
gain from exempting oneself from the Contraceptive Mandate.6
       Indeed, it is hard to understand how anyone benefits from a ruling that denies classwide
relief and leaves the objecting employers and individuals to litigate their RFRA claims on a
case-by-case basis. The defendants are not willing to defend the legality of the Mandate as
applied to religious objectors, so the inevitable result in each of these piecemeal lawsuits will
be an entry of judgment for the plaintiffs — along with an award of attorneys’ fees. This im-
poses obvious burdens and inconveniences on the absent class members. But it also imposes
costs on the defendants, who must divert scarce time and resources toward responding to
each of these individual lawsuits, as well as taxpayers who must foot the bill for each of the
separate fee awards. All of this to leave in place a policy that the defendants admit is illegal
and needs to be changed — and that they have tried to change but have been thwarted from
doing so by injunctions issued by federal courts in Pennsylvania and California.

III.     The Defendant’s Fallback Proposal For Classwide Relief Should
         Be Rejected
       At the end of their brief, the defendants ask the Court to consider a classwide injunction

that applies only if: (1) An absent class member objects to Defendants’ enforcement of the
Mandate; and (2) The Court determines after an adversarial hearing that the objector is in
fact a member of one of the certified classes. See ECF No. 38 at 10. Then and only then
would the Court’s injunction protect the absent class member from the Contraceptive Man-
date. The defendants make clear that they are offering this only as a fallback proposal, and



6. See Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 731 n.38 (2014) (“HHS has con-
   cluded that insurers that insure eligible employers opting out of the contraceptive man-
   date and that are required to pay for contraceptive coverage under the accommodation
   will not experience an increase in costs because the ‘costs of providing contraceptive cov-
   erage are balanced by cost savings from lower pregnancy-related costs and from improve-
   ments in women’s health.’” (citing 78 Fed. Reg. 39877)).

plaintiffs’ reply in support of motion for summary judgment                           Page 8 of 12
  Case 4:18-cv-00825-O Document 39 Filed 04/19/19                 Page 9 of 12 PageID 1391


only if the Court rejects their request to limit relief to the representative plaintiffs. This
fallback proposal is unacceptable and should be rejected.
    The problem with this proposal is that it empowers the government to compel every
religious objector to prove the sincerity of their convictions in court before they can claim
the mantle of RFRA’s protections. Not every religious objector has the resources or where-
withal to hire an attorney (or find an attorney willing to represent them pro bono) and then
take to the time to sit for a deposition, travel to Fort Worth, and prove to the satisfaction of
this Court that they truly are a sincere religious objector. It would also impose enormous
administrative burdens on this Court, as the estimated number of objecting employers ex-
tends into the hundreds or even thousands, and the estimated number of objecting individ-
uals extends well into the millions. See Mot. for Class Cert. Br. in Support (ECF No. 20-1)
at 3, 8. Even more concerning is that this proposal would enable a future administration that
is hostile to religious liberty to deploy scorched-earth litigation tactics against any absent class
member who seeks the protection of this Court’s injunction. They could issue subpoenas
and use the tools of discovery to wear down and deter anyone who makes an attempt to
establish their class membership in court.

    For these and other reasons, the burden should remain on the government to initiate
court proceedings if it wishes to dispute the sincerity of a purported religious objector. That

is the regime that was established in the final rule of November 15, 2018. There is no reason
to impose a different regime in the classwide injunction. The defendants should be allowed
to enforce the Contraceptive Mandate exactly as they would have enforced it under their final
rule, but there is no justification for this Court to create a different regime that is more
restrictive of the plaintiffs’ religious freedom.




plaintiffs’ reply in support of motion for summary judgment                             Page 9 of 12
 Case 4:18-cv-00825-O Document 39 Filed 04/19/19                Page 10 of 12 PageID 1392


IV.     A Denial Of Classwide Relief Will Have Res Judicata Effect On
        The Absent Class Members
      There is one final problem with the defendants’ position: A denial of classwide relief will

forever preclude the absent class members from asserting a RFRA challenge to the Contra-
ceptive Mandate. Because the Court has already certified the classes, the absent class members
will be bound by the Court’s judgment and they cannot take a second bite at the apple in
another court proceeding. See Richardson v. Wells Fargo Bank, N.A., 839 F.3d 442, 449 (5th
Cir. 2016) (“[A]bsent class members are also bound by the doctrine of res judicata.”). So if
the Court enters a final judgment that denies relief to the absent class members, it will be
denying them the ability to ever obtain judicial relief on their federal RFRA claims.
      That prospect may not be troubling if this Court disagrees with the plaintiffs’ and de-
fendants’ interpretation of the Religious Freedom Restoration Act. But if this Court believes
that the absent class members have meritorious RFRA claims, it would be unconscionable to
deny them relief after a decision to certify the classes, which locks the absent class members
into whatever this Court decides and prohibits them from raising or litigating the RFRA

claims in another court.7

                                       CONCLUSION
      The Court should enter a classwide, permanent injunction that fully protects the rights
of the plaintiffs and their fellow class members under the Religious Freedom Restoration Act.




7. The plaintiffs agree with the defendants that relief should be limited to the specific con-
   traceptive methods that a particular class member objects to for sincere religious reason.
   See ECF No. 38 at 10. The protections in the defendants’ final rule were similarly limited,
   and the proposed injunction incorporates those limits.

plaintiffs’ reply in support of motion for summary judgment                         Page 10 of 12
 Case 4:18-cv-00825-O Document 39 Filed 04/19/19         Page 11 of 12 PageID 1393


                                           Respectfully submitted.

                                            /s/ Jonathan F. Mitchell
Charles W. Fillmore                        Jonathan F. Mitchell
H. Dustin Fillmore                         Texas Bar No. 24075463
The Fillmore Law Firm, L.L.P.              Mitchell Law PLLC
1200 Summit Avenue, Suite 860              106 East Sixth Street, Suite 900
Fort Worth, Texas 76102                    Austin, Texas 78701
(817) 332-2351 (phone)                     (512) 686-3940 (phone)
(817) 870-1859 (fax)                       (512) 686-3941 (fax)
chad@fillmorefirm.com                      jonathan@mitchell.law
dusty@fillmorefirm.com
                                           Counsel for Plaintiffs and
Dated: April 19, 2019                      the Certified Classes




plaintiffs’ reply in support of motion for summary judgment                   Page 11 of 12
 Case 4:18-cv-00825-O Document 39 Filed 04/19/19         Page 12 of 12 PageID 1394


                          CERTIFICATE OF SERVICE
    I certify that on April 19, 2019, I served this document through CM/ECF upon:

Daniel Riess
U.S. Department of Justice
Civil Division, Room 6122
20 Massachusetts Avenue NW
Washington, D.C. 20530
(202) 353-3098
daniel.riess@usdoj.gov

Counsel for Defendants

                                        /s/ Jonathan F. Mitchell
                                       Jonathan F. Mitchell
                                       Counsel for Plaintiffs and
                                       the Certified Classes




plaintiffs’ reply in support of motion for summary judgment                Page 12 of 12
